DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Claim 1 has been amended.  Claims 19 and 20 remain withdrawn.  Claims 1, 3-18, and 21 are currently pending and under examination.

The present application claims the benefit of U.S. Provisional Patent Application No. 62/665751, filed May 2, 2018.


Withdrawal of Rejections:

	The rejection of claims 1, 3-18, and 21 under 35 U.S.C. 103 as being unpatentable over Fischer et al., is withdrawn.

Maintenance/Modification of Rejections:

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/399145 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the instant application are drawn to a method for producing biomass in a continuous fermentation system that includes: providing an organism belonging to a genus selected from the group consisting of Cupriavidus and Ralstonia; culturing a population of the organism in the fermentation system; independently controlling the concentration of each of one or more selected limiting nutrients in at least one reactor of the fermentation system, wherein the selected limiting nutrients comprise nitrogen, phosphorous, or a combination thereof; operating the fermentation system under continuous fermentation conditions comprising a limiting nitrogen concentration of 0.6 mM to 2.9 mM in at least one reactor of the fermentation system, and/or a limiting phosphorous concentration of 0.12 mM to 1.7 mM in the at least one reactor; and maintaining a population biomass production rate of at least 0.5 g/L/h in the at least one reactor, measuring a concentration of polyhydroxyalkanoate, wherein the population biomass comprises a targeted concentration of polyhydroxyalkanoate between 5 wt% and 25 wt%.
Cupriavidus and Ralstonia, wherein the organism has been modified to exhibit a decreased synthesis of polyhydroxyalkanoate relative to that of the corresponding wild type organism, wherein the organism has been modified to exhibit an increased synthesis of the extracellular product relative to that of the corresponding wild type organism, wherein the organism comprises one or more modified or exogenous promoters, and wherein the promoters are each independently a constitutive promoter or an inducible promoter activated by a nutrient limitation condition;
culturing a population of the organism in the fermentation system; independently controlling the concentration of each of one or more selected limiting nutrients in at least one reactor of the fermentation system, wherein each limiting nutrient independently has a limiting concentration; and operating the fermentation system under continuous fermentation conditions suitable for synthesis of the extracellular product by the organism, wherein the continuous fermentation conditions comprise concentrations of the selected limiting nutrients less than their respective limiting concentrations in the at least one reactor, and wherein the yield of the extracellular product is increased relative to that synthesized by the organism under otherwise corresponding continuous fermentation conditions comprising concentrations of at least one of the selected limiting nutrients above its limiting concentration in each reactor of the fermentation system; wherein a combined productivity of the population biomass and the extracellular product is in a range of 0.1 g/L/h to 10 g/L/h. 
The applications contain the same or similar methods and components, as shown above.  It would be obvious for a person of ordinary skill in the art to utilize the method for Cupriavidus and Ralstonia for fermentation from the '145 application to arrive at the instant claims, because the methods utilize the same or similar materials and method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	
Applicant has indicated that no further actions with regard to this rejection are currently taken, as no pending claim has yet been allowed. 

Conclusion

No claims are allowable, however the claims appear to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653